Citation Nr: 1447921	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2009, for service connection for a back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent and an evaluation in excess of 20 percent for the period beginning March 16, 2011, for a back disability.

3.  Entitlement to an increased initial evaluation for radiculopathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A February 2010 rating decision granted service connection for a back disability with an initial evaluation of 10 percent disabling effective June 3, 2009.  A June 2011 rating decision granted service connection for bilateral lower extremity radiculopathy with initial evaluations of 10 percent disabling effective October 4, 2010.

A June 2011 supplemental statement of the case increased the Veteran's evaluation for his back disability from 10 percent to 20 percent, effective March 16, 2011.  The issue has been rephrased accordingly.

The Board notes that throughout the appeals process, the Veteran's claim for a back disability has been referred to with various diagnoses including herniated disc and "sprain."  The Veteran has expressed concern with the terminology of a back "sprain."  For clarity, the Board will refer to the issue as a back disability and it notes that all prior diagnoses are encompassed in this phrasing.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.





FINDINGS OF FACT

1.  The earliest date of claim subsequent to the March 1972 final rating decision denying entitlement to service connection for a back disability was the Veteran's June 3, 2009, claim to reopen the issue of entitlement to service connection for a back disability, which is the appropriate effective date.

2.  For the initial period on appeal, the Veteran's back disability was manifested by limitation of flexion to 70 degrees, a combined range of motion of 190 degrees and localized tenderness not resulting in abnormal gait or abnormal spinal contour.

3.  For the period beginning March 16, 2011, the Veteran's back disability was manifested by limitation of flexion to, at most, 40 degrees, a combined range of motion of 140 degrees, and pain on motion.

4.  For the period beginning June 3, 2009, the Veteran's bilateral lower extremity radiculopathy was manifested by no more than mild incomplete paralysis of the sciatic nerve and the external popliteal nerve.

5.  The Veteran is unemployed; his service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 3, 2009, for the award of service connection of a back disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for an evaluation in excess of 20 percent for the period beginning March 16, 2011, for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for an evaluation of 10 percent for bilateral lower extremity radiculopathy for the period beginning June 3, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8721 (2013). 

5.  The criteria for an evaluation in excess of 10 percent for bilateral lower extremity radiculopathy for the period beginning October 4, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8721 (2013).

6.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the grant of service connection for a back disability.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  

The Veteran's original claim for service connection for a back disability was filed with VA in December 1971.  In March 1972, the VA RO denied the claim.  The Veteran did not file a notice of disagreement, and the December 1971 rating decision became final.  See 38 U.S.C.A. § 7105.  

The Veteran filed to reopen his claim in June 2009.  In a February 2010 rating decision, the VA RO granted service connection for a back disability effective June 3, 2009.

The Veteran appealed the issue of entitlement to an earlier effective date for service connection.

In statements to the Board, the Veteran has reiterated that he believes he is entitled to an earlier effective date because he has had a back disability since 1964.  

In March 2010 and April 2010 statements the Veteran noted that he never received a denial of his original claim.  

Of record is a notification letter that was addressed to the Veteran and dated in March 1972 that explained the VA's denial of his claim for service connection.  As the notification letter and rating decision are of record, the Board must presume that the Veteran received notification of the denial of his claim (the Board has checked:  there is no indication that this was the wrong address at that time or that the letter was returned to the VA as undeliverable).

The Board understands the Veteran's concerns.  In this case, since the Veteran did not file a timely notice of disagreement with the RO's March 1972 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE has not been filed and accordingly is not before the Board (in any event, that standard is very high and a review of the record provides significant evidence against such a CUE finding).  Thus, the March 1972 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for a back disability.

If the Veteran wishes to further pursue an earlier effective date, he must file a motion with the VA RO specifically alleging clear and unmistakable error in the March 1972 rating decision that initially denied his claim for entitlement to service connection for a back disability.

The earliest date after the March 1972 rating decision that the Veteran expressed an intent to reopen his claim for service connection is June 3, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the June 3, 2009, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's back disability was initially evaluated as 10 percent disabling and as of March 16, 2011, is rated as 20 percent disabling under Diagnostic Code 5237 which uses the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In January 2010 the Veteran was afforded a VA spine examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he injured his back during active duty service.  He reported that in 1965 he was told that he may require surgery.  He underwent an operation in 2004.  He complained of pain localized to the low back with radiation of pain down his right leg, which was improved by his surgery.  Following surgery he reported pain going down his left side.  He complained of daily flare-ups from lifting weights.  He reported symptoms including stiffness, weakness, decreased motion, numbness and paresthesias.  He reported that the effect on occupational activities was inapplicable as he stopped working in 2000 when he retired.

Upon physical examination, the examiner reported no swelling, no spasm and mild pain on palpation.  Range of motion was flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 25 degrees with pain on the endpoints.  Combined range of motion was 190 degrees.  Repetitive motion showed some increased mild pain but no weakness, fatigability or additional limitation of function secondary to repetitive range of motion.

The Veteran was afforded another VA spine examination in March 2011.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasm and moderate aching pain that occurred daily with radiation into the left leg.  

Upon physical examination the examiner noted normal spinal curvature.  There was no spasm, atrophy, guarding or weakness.  There was pain with motion and tenderness.  Range of motion was flexion to 40 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees with objective evidence of pain on active motion.  Combined range of motion was 140 degrees.  There were no additional limitations after three repetitions of range of motion.  The Veteran's reflexes were hypoactive.  The lumbosacral nerve was affected bilaterally.  

The Veteran had another VA spine examination in December 2012.  The range of motion was flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees with no objective evidence of painful motion.  Combined range of motion was 160 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The Veteran had functional loss including excess fatigability and disturbance of locomotion.  His reflexes and sensory examination were normal and the examiner noted that there was no radiculopathy.

It is important for the Veteran to understand that there is no dispute that the back disability causes the Veteran's problems, including limits in activity, which could worsen in time.  The question the Board must address is the extent of the disability.  

The Board finds that for the initial rating period on appeal, an evaluation in excess of 10 percent is not warranted.  In the January 2010 VA examination the Veteran had flexion to 70 degrees and a combined range of motion of 190 degrees.  This warrants a 10 percent evaluation.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As noted above, during the initial rating period on appeal the Veteran did not exhibit such limitation of motion. 

A review of the private treatment records reveals symptoms commensurate with those reported in the VA examination.

Accordingly, an initial evaluation in excess of 10 percent is not warranted.  

For the period beginning March 16, 2011, an evaluation in excess of 20 percent is not warranted.  In the March 2011 VA examination the Veteran had flexion to 40 degrees and a combined range of motion of 140 degrees.  A higher evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  At no point during the entirety of the period on appeal has the Veteran exhibited such limitation of motion.

In fact, in the subsequent December 2012 VA examination the Veteran had improved flexion of 60 degrees and a combined range of motion of 160 degrees.

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current evaluations. 

Again, a review of the private treatment records reveals symptoms commensurate with those reported in the VA examinations.   

Accordingly, an evaluation in excess of 20 percent for the period beginning March 16, 2011, is not warranted.  

Radiculopathy

The Veteran's right lower extremity radiculopathy has been evaluated as 10 percent disabling under Diagnostic Code 5242-8520.  Diagnostic Code 5242 for degenerative arthritis notes to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code and Diagnostic Code 8520 evaluates incomplete paralysis of the sciatic nerve.  The Veteran's left lower extremity radiculopathy has been evaluated as 10 percent disabling under Diagnostic Code 8721 for incomplete neuralgia of the external popliteal nerve, which uses the same rating formula as Diagnostic Code 8521 for incomplete paralysis of the external popliteal nerve.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 8520, 8521, 8721.

Under Diagnostic Code 8520, disability evaluations of 10, 20, 40 and 60 percent are assignable for incomplete paralysis of the sciatic nerve, which is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A schedular maximum evaluation of 80 percent disabling is warranted for complete paralysis of the sciatic nerve, as manifested by: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8521, disability evaluations of 10, 20 and 30 percent are assignable for incomplete paralysis of the external popliteal nerve, which is mild, moderate or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the external popliteal nerve, as manifested by: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toe.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

After a review of the evidence of record, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities is productive of no more than mild impairment.  The VA examination in March 2011 specifically noted mild symptoms.  The Veteran specifically reported tingling and the examiner noted decreased pain or pinprick and light touch reaction to the sensory examination on the right lower extremity.  The left lower extremity was normal.  There was no indication that the symptoms were moderate or severe.  An evaluation for radiculopathy was assigned for both lower extremities.    

The December 2012 VA examination noted no symptoms of radiculopathy.

Given the above evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for either lower extremity.    

The Board finds, however, that an evaluation of 10 percent for the bilateral lower extremities is warranted beginning June 3, 2009.  In the Veteran's January 2010 VA examination the Veteran reported numbness and tingling in his lower extremities.  Further, a review of the private treatment records shows a history of radicular leg pain and foot numbness.  As noted above, Diagnostic Code 5242 for the back disability provides a separate evaluation for any symptoms of radiculopathy.  Accordingly, the evaluations for radiculopathy should begin concurrently with the evaluation for a back disability as there is probative evidence that radiculopathy existed for the entirety of the period on appeal.

Consideration has been given to evaluating the Veteran's radiculopathy under a different Diagnostic Code.  However the Diagnostic Codes that pertain to the foot and lower extremities evaluate a mild impairment as either noncompensable or 10 percent disabling.  Accordingly, regardless of which nerve is affected, the Veteran's symptoms do not warrant a higher evaluation as his symptoms are indicative of a mild impairment.  A remand to determine which specific nerve is affected may, in fact, provide evidence against the Veteran's claim and find that a noncompensable evaluation is warranted.  Giving the Veteran the benefit of the doubt, the Board finds that Diagnostic Codes 8520 and 8721 are appropriate for evaluating the Veteran's symptoms.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's peripheral neuropathy warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Evaluations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's back disability and lower extremity radiculopathy are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including decreased senses of vibration and touch in his lower extremities, numbness and tingling in his legs and feet, pain on motion of his back, reduced range of motion of his back, and reduced functionality because of his back disability.  These symptoms have all been specifically attributed to his service-connected back disability and bilateral lower extremity radiculopathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3).  

The Veteran claims he is unemployable due to his service-connected disability.  Therefore, he believes that a TDIU is warranted.

The Veteran is service connected for a back disability, evaluated as 10 percent disabling from June 3, 2009, and 20 percent disabling beginning March 16, 2011; and bilateral lower extremity radiculopathy, evaluated as 10 percent disabling for each leg.  His combined evaluation is 30 percent from October 4, 2010, and 40 percent from March 16, 2011.

As the Veteran's disabilities all result from a common etiology, they are considered together when considering whether he has one 40 percent disability.  The Veteran meets this criteria.  However, he does not have a combined rating of 70 percent or more.  Thus, he does not meet the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  See also Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported in his January 2010 and his March 2011 VA examination that he worked until 2000 when he retired from his position as an administrator.  He reported that he worked as a program manager for "EDD" from 1971 to 2000 for the State of California.  

In the March 2011 examination he reported that he was eligible for retirement by "age or duration of work" and he retired for "medical" reasons "(physical problem)."  The Veteran did not elaborate.  

The March 2011 VA examiner noted that the Veteran's back disability would affect his usual occupation because of decreased mobility and problems with lifting and carrying.  

As discussed above, the reports of private treatment providers do not indicate any symptoms that are more severe than what the Veteran has reported in his VA examinations.

The Board finds that the evidence of record indicates that the Veteran would not be prevented from maintaining any substantially gainful employment due to his service connected psychiatric disability, standing alone.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 40 percent rating (if it did not, there would be no basis for the current evaluation), the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  In fact, most evidence provides evidence against this claim.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 40 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

While the Veteran is competent to discuss the symptoms of his service-connected disability and his perception of its effect on his unemployment, his assertions are outweighed by the evidence of record.  His own reports in the VA examinations about his "retirement" provide highly probative evidence against the claim as the Board cannot consider the Veteran's age. 

The Board reiterates that the Veteran did not meet the percentage requirements for a TDIU on a schedular basis.  Moreover, as there is no evidence to support a finding that his disabilities are outside the norm, the Board finds that referral for extra-schedular consideration is not warranted.  Van Hoose, 4 Vet. App. 361.  In view of the Veteran's education and work history, which in the Board's estimation is sufficient for meeting the requirements of many jobs, the Board reiterates that referral for extra-schedular consideration is not warranted in this case.  

Accordingly, a basis for a grant of a TDIU on a schedular or extra-schedular basis has not been presented at any point during the appeals period.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to her service-connected disabilities.  As such, the preponderance of the evidence is against the Veteran, and the claim for a TDIU must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in June 2009, August 2010 and February 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issues of rating his back disability and radiculopathy.  VA provided the Veteran with examinations in January 2010, March 2011 and December 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a back disability and bilateral lower extremity radiculopathy.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to an effective date earlier than June 3, 2009, for a back disability is denied.

An initial evaluation in excess of 10 percent for a back disability, prior to March 16, 2011, is denied.

An evaluation in excess of 20 percent for a back disability for the period beginning March 16, 2011, is denied.

Initial evaluations of 10 percent for bilateral lower extremity radiculopathy for the period beginning June 3, 2009, are granted.

Initial evaluations in excess of 10 percent for bilateral lower extremity radiculopathy are denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


